DETAILED ACTION
Claims 15-41 are pending.
The Office Action is responsive to the communication filed on 12/18/2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to claims 15-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to Banavara and Jenkins not teaching or suggesting extracting information from audio and/or video data.  In the current rejection, Sisodia is utilized to teach extracting information from audio and/or video data.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 15-16 and 22-41 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Application Publication No. 2016/0381742 (Banavara) in view of U.S. Patent Application Publication No. 2017/0323640 (Sisodia).


Claim 15:
	The cited prior art describes a method for controlling at least one appliance incorporated into a system using a control device, the method comprising: (Banavara: “In use, the cooking appliance 102 is configured to obtain a cooking recipe from the mobile computing device 130 and/or the remote computing devices 110 over the network 120. As discussed in more detail below, the cooking recipe is embodied as instructions that are executable by the cooking appliance 102 to perform the cooking recipe. The cooking recipe may include one or more cooking steps, and the cooking appliance 102 may perform particular actions in each cooking step. For example, as part of each cooking step, the cooking appliance 102 may automatically adjust cooking settings (e.g., a power or cooking timing setting) of the cooking appliance 102, provide commentary or instructions to a user, notify the user of subsequent cooking steps and requirements (e.g., required ingredients for subsequent cooking steps), communicate with other smart appliances 132 to complete the cooking step, and/or perform other operations. It should be appreciated that some of the cooking operations performed in each cooking step may be performed without direction from the user. For example, the cooking appliance 102 may automatically adjust the power setting and/or cooking timer setting for a particular cooking step without direction or interaction from the user. Such automation of the cooking process may facilitate the cooking of complex cooking recipes.” Paragraph 0016)
selecting and/or retrieving a media file by a user or the system, (Banavara: “For example, in some embodiments, the cooking appliance 102 may store cooking recipes in the local data storage 226. In such embodiments, the user may interact with the user interface 222 to review and select a desired cooking recipe and, in response, the cooking appliance 102 may retrieve the cooking recipe from the local data storage 226 in block 406.” Paragraph 0045; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060)

Banavara does not explicitly describe audio data or video data as described below.  However, Sisodia teaches the audio data and video data as described below.  
analyzing the media file and extracting information relevant for the control from the media file by evaluating at least one of audio data and video data from the media file, and (see the extracting text from audio or video data in Sisodia and the control in Banavara; Sisodia: see the extract text from content 304 as illustrated in figure 3 and as described in paragraph 0050; “If the content does not include text, then text is extracted from the received cooking content (Step 304). Items of cooking content available in spoken form may be preprocessed using speech recognition technologies known to the art, such as neural networks, hidden Markov models, and dynamic time warping, resulting in transcribed text that may be processed as discussed below. Items of video content may also be preprocessed using speech recognition technologies or, in the event that the items include closed captioning, the closed captioning text may be processed as discussed below or it may be used to inform the speech recognition process, resulting in transcribed text for further processing.” Paragraph 0050; “In another aspect, the proposed systems and methods use natural language processing and other similar techniques to extract text from audio content before identifying preparation directions and device instructions.” Paragraph 0064; “For example, embodiments of the present invention can be used to transform the process of broadcasting cooking content. A broadcast provider or Internet content provider shooting a recipe video or cooking show can utilize an embodiment of the present invention to automatically transcribe the spoken audio accompanying the video content. Once the spoken content is transcribed, the embodiment proceeds to automatically extract the recipe content from the transcription based on, e.g., a pre-constructed ontology. The extracted recipe content can then be analyzed to extract verbs, instructions, times, temperatures, pre-conditions, post-conditions, etc., and automatically generate an executable recipe graph from that information. Appropriate nodes within the graphs are converted into executable machine-executable instructions for one or more remotely-operable appliances. The recipe graph can be converted into different languages or converted to use different ingredients utilizing a multi-lingual dictionary or a dictionary of ingredient substitutions.” Paragraph 0066; Banavara: see the cooking recipe 1000 with audio data 1020, 1022 and cooking steps 1014, 1016 (i.e., text data) as illustrated in figure 10 and as described in paragraph 0060 and the processing of the cooking recipe (i.e., analyze and extract) as illustrated in figures 4-8; “wherein the cooking recipe defines one or more cooking steps and each cooking step comprises executable instructions that are executable by the cooking appliance to cause the cooking appliance to perform the associated cooking step” paragraph 0062; “As discussed below, the cooking appliance 102 is configured to generate the executable instructions for each cooking step of the cooking recipe, which may be executed by other cooking appliances (e.g., remote cooking appliance 118) to perform the cooking recipe.” Paragraph 0018; “When necessary, the instruction interpretation module 306 is configured to convert a cooking recipe to a native recipe format that is understandable or executable by the cooking appliance 102. That is, the cooking appliance 102 may be configured only to execute those executable instructions of a cooking recipe that are in the correct format or protocol expected by the cooking appliance 102 (i.e., the "native" recipe format).” Paragraph 0040; “In block 416, the cooking appliance 102 determines whether the cooking recipe is in the native recipe format of the cooking appliance 102. As discussed above, the cooking recipe may be in a manufacturer-specific recipe format, a manufacturer-independent format, or the native recipe format used by the cooking appliance 102 (which may be the same as the manufacturer-specific recipe format in some cases). If the cooking recipe is in the native recipe format of the cooking appliance 102, the method 400 advances to block 424 of FIG. 5 discussed below. If, however, the cooking appliance 102 determines that the cooking recipe is not in the native format, the method 400 advances to block 418 in which the instruction interpretation module 306 of the cooking apparatus 102 converts the cooking recipe format to the native recipe format. For example, if the cooking recipe is in a manufacturer-independent recipe format, the cooking apparatus 102 interprets the manufacturer-independent recipe format to the native recipe format in block 420.” Paragraph 0047; “If so, the method 400 advances to block 414 in which the security module 314 decrypts the cooking recipe. As discussed above, the security module 314 may use any suitable cryptographic algorithm to encrypt/decrypt the cooking recipes.” Paragraph 0046)
sending control orders to the at least one appliance on the basis of the information extracted from the media file. (Banavara: see the adjust cooking power and/or cooking time of cooking device for cooking step based on recipe 444 and the instruct other smart appliances to facilitate cooking recipe 450 as illustrated in figure 6; “For example, as part of each cooking step, the cooking appliance 102 may automatically adjust cooking settings (e.g., a power or cooking timing setting) of the cooking appliance 102, provide commentary or instructions to a user, notify the user of subsequent cooking steps and requirements (e.g., required ingredients for subsequent cooking steps), communicate with other smart appliances 132 to complete the cooking step, and/or perform other operations. It should be appreciated that some of the cooking operations performed in each cooking step may be performed without direction from the user. For example, the cooking appliance 102 may automatically adjust the power setting and/or cooking timer setting for a particular cooking step without direction or interaction from the user. Such automation of the cooking process may facilitate the cooking of complex cooking recipes.” Paragraph 0016; “In such embodiments, the cooking appliance 102 may transmit an instruction to the smart appliance 132 in block 450 based on the cooking recipe.” Paragraph 0051)
One of ordinary skill in the art would have recognized that applying the known technique of Banavara, namely, controlling cooking appliances using cooking recipes, with the known techniques of Sisodia, namely, recipe management by analyzing content for recipe instructions, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Banavara to control cooking appliances with the teachings of Sisodia to analyze audio and video data to extract recipe instructions would have been recognized by those of ordinary skill in the art as resulting in an improved appliance control device (i.e., using a control device to control appliances via instructions extracted from audio and/or video and receive feedback thereto of Banavara based on the teachings of extracting recipe instructions from audio and/or video in Sisodia).

Claim 16:
The cited prior art describes the method according to claim 15, wherein the system is a building automation system. (Banavara: “Additionally, the cooking appliance 102 may communicate with a local mobile computing device 130 of a user and/or one or more other smart appliances 132, to perform the cooking recipe. The cooking appliance 102 and one or more smart appliances 132 may be co-located in a residence 140 of the user. Although the illustrative system 100 includes only one remote server 112, computing device 116, remote cooking appliance 118, mobile computing device 130, and smart appliance 132, it should be appreciated that the system 100 may include additional remote servers 112, computing devices 116, remote cooking appliances 118, mobile computing device 130, and/or smart appliances 132 in other embodiments.” Paragraph 0015)

Claim 22:
The cited prior art describes the method according to claim 15, wherein analyzing of the media file takes place independently of the running of the media file. (Banavara: “When necessary, the instruction interpretation module 306 is configured to convert a cooking recipe to a native recipe format that is understandable or executable by the cooking appliance 102. That is, the cooking appliance 102 may be configured only to execute those executable instructions of a cooking recipe that are in the correct format or protocol expected by the cooking appliance 102 (i.e., the "native" recipe format).” Paragraph 0040; “In block 416, the cooking appliance 102 determines whether the cooking recipe is in the native recipe format of the cooking appliance 102. As discussed above, the cooking recipe may be in a manufacturer-specific recipe format, a manufacturer-independent format, or the native recipe format used by the cooking appliance 102 (which may be the same as the manufacturer-specific recipe format in some cases). If the cooking recipe is in the native recipe format of the cooking appliance 102, the method 400 advances to block 424 of FIG. 5 discussed below. If, however, the cooking appliance 102 determines that the cooking recipe is not in the native format, the method 400 advances to block 418 in which the instruction interpretation module 306 of the cooking apparatus 102 converts the cooking recipe format to the native recipe format. For example, if the cooking recipe is in a manufacturer-independent recipe format, the cooking apparatus 102 interprets the manufacturer-independent recipe format to the native recipe format in block 420.” Paragraph 0047; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060; “If so, the method 400 advances to block 414 in which the security module 314 decrypts the cooking recipe. As discussed above, the security module 314 may use any suitable cryptographic algorithm to encrypt/decrypt the cooking recipes.” Paragraph 0046)

Claim 23:
The cited prior art describes the method according to claim 15, wherein additional information are evaluated in order to analyze the media file and extract the information. (Banavara: see the format and/or encryption being evaluated for the cooking recipe as illustrated in figure 4; “When necessary, the instruction interpretation module 306 is configured to convert a cooking recipe to a native recipe format that is understandable or executable by the cooking appliance 102. That is, the cooking appliance 102 may be configured only to execute those executable instructions of a cooking recipe that are in the correct format or protocol expected by the cooking appliance 102 (i.e., the "native" recipe format).” Paragraph 0040; “In block 416, the cooking appliance 102 determines whether the cooking recipe is in the native recipe format of the cooking appliance 102. As discussed above, the cooking recipe may be in a manufacturer-specific recipe format, a manufacturer-independent format, or the native recipe format used by the cooking appliance 102 (which may be the same as the manufacturer-specific recipe format in some cases). If the cooking recipe is in the native recipe format of the cooking appliance 102, the method 400 advances to block 424 of FIG. 5 discussed below. If, however, the cooking appliance 102 determines that the cooking recipe is not in the native format, the method 400 advances to block 418 in which the instruction interpretation module 306 of the cooking apparatus 102 converts the cooking recipe format to the native recipe format. For example, if the cooking recipe is in a manufacturer-independent recipe format, the cooking apparatus 102 interprets the manufacturer-independent recipe format to the native recipe format in block 420.” Paragraph 0047; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060; “If so, the method 400 advances to block 414 in which the security module 314 decrypts the cooking recipe. As discussed above, the security module 314 may use any suitable cryptographic algorithm to encrypt/decrypt the cooking recipes.” Paragraph 0046)

Claim 24:
The cited prior art describes the method according to claim 15, wherein the control orders are sent to the at least one appliance by way of the system. (Banavara: see the instruct other smart appliances to facilitate cooking recipe 450 as illustrated in figure 6; “In such embodiments, the cooking appliance 102 may transmit an instruction to the smart appliance 132 in block 450 based on the cooking recipe.” Paragraph 0051)

Claim 25:
	The cited prior art describes a computer program product for building automation that, when the computer program is executed on a computer, (Banavara: “In use, the cooking appliance 102 is configured to obtain a cooking recipe from the mobile computing device 130 and/or the remote computing devices 110 over the network 120. As discussed in more detail below, the cooking recipe is embodied as instructions that are executable by the cooking appliance 102 to perform the cooking recipe. The cooking recipe may include one or more cooking steps, and the cooking appliance 102 may perform particular actions in each cooking step. For example, as part of each cooking step, the cooking appliance 102 may automatically adjust cooking settings (e.g., a power or cooking timing setting) of the cooking appliance 102, provide commentary or instructions to a user, notify the user of subsequent cooking steps and requirements (e.g., required ingredients for subsequent cooking steps), communicate with other smart appliances 132 to complete the cooking step, and/or perform other operations. It should be appreciated that some of the cooking operations performed in each cooking step may be performed without direction from the user. For example, the cooking appliance 102 may automatically adjust the power setting and/or cooking timer setting for a particular cooking step without direction or interaction from the user. Such automation of the cooking process may facilitate the cooking of complex cooking recipes.” Paragraph 0016; “The disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof. The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device).” Paragraph 0013)

Banavara does not explicitly describe audio data or video data as described below.  However, Sisodia teaches the audio data and video data as described below.  
extracts information from a media file by evaluating at least one of audio data and video data from the media file in order to be able to control, on a basis of the extracted information, at least one appliance in a system. (see the extracting text from audio or video data in Sisodia and the control in Banavara; Sisodia: see the extract text from content 304 as illustrated in figure 3 and as described in paragraph 0050; “If the content does not include text, then text is extracted from the received cooking content (Step 304). Items of cooking content available in spoken form may be preprocessed using speech recognition technologies known to the art, such as neural networks, hidden Markov models, and dynamic time warping, resulting in transcribed text that may be processed as discussed below. Items of video content may also be preprocessed using speech recognition technologies or, in the event that the items include closed captioning, the closed captioning text may be processed as discussed below or it may be used to inform the speech recognition process, resulting in transcribed text for further processing.” Paragraph 0050; “In another aspect, the proposed systems and methods use natural language processing and other similar techniques to extract text from audio content before identifying preparation directions and device instructions.” Paragraph 0064; “For example, embodiments of the present invention can be used to transform the process of broadcasting cooking content. A broadcast provider or Internet content provider shooting a recipe video or cooking show can utilize an embodiment of the present invention to automatically transcribe the spoken audio accompanying the video content. Once the spoken content is transcribed, the embodiment proceeds to automatically extract the recipe content from the transcription based on, e.g., a pre-constructed ontology. The extracted recipe content can then be analyzed to extract verbs, instructions, times, temperatures, pre-conditions, post-conditions, etc., and automatically generate an executable recipe graph from that information. Appropriate nodes within the graphs are converted into executable machine-executable instructions for one or more remotely-operable appliances. The recipe graph can be converted into different languages or converted to use different ingredients utilizing a multi-lingual dictionary or a dictionary of ingredient substitutions.” Paragraph 0066; Banavara: see the cooking recipe 1000 with audio data 1020, 1022 and cooking steps 1014, 1016 (i.e., text data) as illustrated in figure 10 and as described in paragraph 0060 and the processing of the cooking recipe (i.e., analyze and extract) as illustrated in figures 4-8; “wherein the cooking recipe defines one or more cooking steps and each cooking step comprises executable instructions that are executable by the cooking appliance to cause the cooking appliance to perform the associated cooking step” paragraph 0062; “As discussed below, the cooking appliance 102 is configured to generate the executable instructions for each cooking step of the cooking recipe, which may be executed by other cooking appliances (e.g., remote cooking appliance 118) to perform the cooking recipe.” Paragraph 0018; “When necessary, the instruction interpretation module 306 is configured to convert a cooking recipe to a native recipe format that is understandable or executable by the cooking appliance 102. That is, the cooking appliance 102 may be configured only to execute those executable instructions of a cooking recipe that are in the correct format or protocol expected by the cooking appliance 102 (i.e., the "native" recipe format).” Paragraph 0040; “In block 416, the cooking appliance 102 determines whether the cooking recipe is in the native recipe format of the cooking appliance 102. As discussed above, the cooking recipe may be in a manufacturer-specific recipe format, a manufacturer-independent format, or the native recipe format used by the cooking appliance 102 (which may be the same as the manufacturer-specific recipe format in some cases). If the cooking recipe is in the native recipe format of the cooking appliance 102, the method 400 advances to block 424 of FIG. 5 discussed below. If, however, the cooking appliance 102 determines that the cooking recipe is not in the native format, the method 400 advances to block 418 in which the instruction interpretation module 306 of the cooking apparatus 102 converts the cooking recipe format to the native recipe format. For example, if the cooking recipe is in a manufacturer-independent recipe format, the cooking apparatus 102 interprets the manufacturer-independent recipe format to the native recipe format in block 420.” Paragraph 0047; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060; “If so, the method 400 advances to block 414 in which the security module 314 decrypts the cooking recipe. As discussed above, the security module 314 may use any suitable cryptographic algorithm to encrypt/decrypt the cooking recipes.” Paragraph 0046)
Banayara and Sisodia are combinable for the same rationale as set forth above with respect to claim 15.

Claim 26:

selecting and/or retrieving a media file by a user or the system, (Banavara: “For example, in some embodiments, the cooking appliance 102 may store cooking recipes in the local data storage 226. In such embodiments, the user may interact with the user interface 222 to review and select a desired cooking recipe and, in response, the cooking appliance 102 may retrieve the cooking recipe from the local data storage 226 in block 406.” Paragraph 0045; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060)

Banavara does not explicitly describe audio data or video data as described below.  However, Sisodia teaches the audio data and video data as described below.  
analyzing the media file and extracting information relevant for the control from the media file by evaluating at least one of audio data and video data from the media file, and (see the extracting text from audio or video data in Sisodia and the control in Banavara; Sisodia: see the extract text from content 304 as illustrated in figure 3 and as described in paragraph 0050; “If the content does not include text, then text is extracted from the received cooking content (Step 304). Items of cooking content available in spoken form may be preprocessed using speech recognition technologies known to the art, such as neural networks, hidden Markov models, and dynamic time warping, resulting in transcribed text that may be processed as discussed below. Items of video content may also be preprocessed using speech recognition technologies or, in the event that the items include closed captioning, the closed captioning text may be processed as discussed below or it may be used to inform the speech recognition process, resulting in transcribed text for further processing.” Paragraph 0050; “In another aspect, the proposed systems and methods use natural language processing and other similar techniques to extract text from audio content before identifying preparation directions and device instructions.” Paragraph 0064; “For example, embodiments of the present invention can be used to transform the process of broadcasting cooking content. A broadcast provider or Internet content provider shooting a recipe video or cooking show can utilize an embodiment of the present invention to automatically transcribe the spoken audio accompanying the video content. Once the spoken content is transcribed, the embodiment proceeds to automatically extract the recipe content from the transcription based on, e.g., a pre-constructed ontology. The extracted recipe content can then be analyzed to extract verbs, instructions, times, temperatures, pre-conditions, post-conditions, etc., and automatically generate an executable recipe graph from that information. Appropriate nodes within the graphs are converted into executable machine-executable instructions for one or more remotely-operable appliances. The recipe graph can be converted into different languages or converted to use different ingredients utilizing a multi-lingual dictionary or a dictionary of ingredient substitutions.” Paragraph 0066; Banavara: see the cooking recipe 1000 with audio data 1020, 1022 and cooking steps 1014, 1016 (i.e., text data) as illustrated in figure 10 and as described in paragraph 0060 and the processing of the cooking recipe (i.e., analyze and extract) as illustrated in figures 4-8; “wherein the cooking recipe defines one or more cooking steps and each cooking step comprises executable instructions that are executable by the cooking appliance to cause the cooking appliance to perform the associated cooking step” paragraph 0062; “As discussed below, the cooking appliance 102 is configured to generate the executable instructions for each cooking step of the cooking recipe, which may be executed by other cooking appliances (e.g., remote cooking appliance 118) to perform the cooking recipe.” Paragraph 0018; “When necessary, the instruction interpretation module 306 is configured to convert a cooking recipe to a native recipe format that is understandable or executable by the cooking appliance 102. That is, the cooking appliance 102 may be configured only to execute those executable instructions of a cooking recipe that are in the correct format or protocol expected by the cooking appliance 102 (i.e., the "native" recipe format).” Paragraph 0040; “In block 416, the cooking appliance 102 determines whether the cooking recipe is in the native recipe format of the cooking appliance 102. As discussed above, the cooking recipe may be in a manufacturer-specific recipe format, a manufacturer-independent format, or the native recipe format used by the cooking appliance 102 (which may be the same as the manufacturer-specific recipe format in some cases). If the cooking recipe is in the native recipe format of the cooking appliance 102, the method 400 advances to block 424 of FIG. 5 discussed below. If, however, the cooking appliance 102 determines that the cooking recipe is not in the native format, the method 400 advances to block 418 in which the instruction interpretation module 306 of the cooking apparatus 102 converts the cooking recipe format to the native recipe format. For example, if the cooking recipe is in a manufacturer-independent recipe format, the cooking apparatus 102 interprets the manufacturer-independent recipe format to the native recipe format in block 420.” Paragraph 0047; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060; “If so, the method 400 advances to block 414 in which the security module 314 decrypts the cooking recipe. As discussed above, the security module 314 may use any suitable cryptographic algorithm to encrypt/decrypt the cooking recipes.” Paragraph 0046)
sending control orders to the at least one appliance on the basis of the information extracted from the media file. (Banavara: see the adjust cooking power and/or cooking time of cooking device for cooking step based on recipe 444 and the instruct other smart appliances to facilitate cooking recipe 450 as illustrated in figure 6; “For example, as part of each cooking step, the cooking appliance 102 may automatically adjust cooking settings (e.g., a power or cooking timing setting) of the cooking appliance 102, provide commentary or instructions to a user, notify the user of subsequent cooking steps and requirements (e.g., required ingredients for subsequent cooking steps), communicate with other smart appliances 132 to complete the cooking step, and/or perform other operations. It should be appreciated that some of the cooking operations performed in each cooking step may be performed without direction from the user. For example, the cooking appliance 102 may automatically adjust the power setting and/or cooking timer setting for a particular cooking step without direction or interaction from the user. Such automation of the cooking process may facilitate the cooking of complex cooking recipes.” Paragraph 0016; “In such embodiments, the cooking appliance 102 may transmit an instruction to the smart appliance 132 in block 450 based on the cooking recipe.” Paragraph 0051)
Banayara and Sisodia are combinable for the same rationale as set forth above with respect to claim 15.

Claim 27:
The cited prior art describes the computer program product according to claim 25, wherein the appliance to be controlled is an appliance in a building automation system. (Banavara: “Additionally, the cooking appliance 102 may communicate with a local mobile computing device 130 of a user and/or one or more other smart appliances 132, to perform the cooking recipe. The cooking appliance 102 and one or more smart appliances 132 may be co-located in a residence 140 of the user. Although the illustrative system 100 includes only one remote server 112, computing device 116, remote cooking appliance 118, mobile computing device 130, and smart appliance 132, it should be appreciated that the system 100 may include additional remote servers 112, computing devices 116, remote cooking appliances 118, mobile computing device 130, and/or smart appliances 132 in other embodiments.” Paragraph 0015)

Claim 28:
The cited prior art describes the computer program product according to claim 25, wherein additional information from the media file are evaluated in order to extract the information. (Banavara: see the format and/or encryption being evaluated for the cooking recipe as illustrated in figure 4; “When necessary, the instruction interpretation module 306 is configured to convert a cooking recipe to a native recipe format that is understandable or executable by the cooking appliance 102. That is, the cooking appliance 102 may be configured only to execute those executable instructions of a cooking recipe that are in the correct format or protocol expected by the cooking appliance 102 (i.e., the "native" recipe format).” Paragraph 0040; “In block 416, the cooking appliance 102 determines whether the cooking recipe is in the native recipe format of the cooking appliance 102. As discussed above, the cooking recipe may be in a manufacturer-specific recipe format, a manufacturer-independent format, or the native recipe format used by the cooking appliance 102 (which may be the same as the manufacturer-specific recipe format in some cases). If the cooking recipe is in the native recipe format of the cooking appliance 102, the method 400 advances to block 424 of FIG. 5 discussed below. If, however, the cooking appliance 102 determines that the cooking recipe is not in the native format, the method 400 advances to block 418 in which the instruction interpretation module 306 of the cooking apparatus 102 converts the cooking recipe format to the native recipe format. For example, if the cooking recipe is in a manufacturer-independent recipe format, the cooking apparatus 102 interprets the manufacturer-independent recipe format to the native recipe format in block 420.” Paragraph 0047; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060; “If so, the method 400 advances to block 414 in which the security module 314 decrypts the cooking recipe. As discussed above, the security module 314 may use any suitable cryptographic algorithm to encrypt/decrypt the cooking recipes.” Paragraph 0046)

Claim 29:
(Banavara: “In use, the cooking appliance 102 is configured to obtain a cooking recipe from the mobile computing device 130 and/or the remote computing devices 110 over the network 120. As discussed in more detail below, the cooking recipe is embodied as instructions that are executable by the cooking appliance 102 to perform the cooking recipe. The cooking recipe may include one or more cooking steps, and the cooking appliance 102 may perform particular actions in each cooking step. For example, as part of each cooking step, the cooking appliance 102 may automatically adjust cooking settings (e.g., a power or cooking timing setting) of the cooking appliance 102, provide commentary or instructions to a user, notify the user of subsequent cooking steps and requirements (e.g., required ingredients for subsequent cooking steps), communicate with other smart appliances 132 to complete the cooking step, and/or perform other operations. It should be appreciated that some of the cooking operations performed in each cooking step may be performed without direction from the user. For example, the cooking appliance 102 may automatically adjust the power setting and/or cooking timer setting for a particular cooking step without direction or interaction from the user. Such automation of the cooking process may facilitate the cooking of complex cooking recipes.” Paragraph 0016)
a media data interface, operator elements or connection elements to an operator element for a user for selecting and/or retrieving a media file,  (Banavara: see the user interface 222 as illustrated in figure 2; “For example, in some embodiments, the cooking appliance 102 may store cooking recipes in the local data storage 226. In such embodiments, the user may interact with the user interface 222 to review and select a desired cooking recipe and, in response, the cooking appliance 102 may retrieve the cooking recipe from the local data storage 226 in block 406.” Paragraph 0045; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060)
a display unit or connection elements to the display unit for displaying the selected media file, (Banavara: see the display 216 as illustrated in figure 2; “For example, in some embodiments, the cooking apparatus 102 may playback a verbal preparatory commentary, information, and/or instructions via the audio device 218 and/or display a preparatory instruction via the display 216.” Paragraph 0050; “The display 216 may be embodied as any type of display capable of displaying digital information to a user such as a liquid crystal display (LCD), a light emitting diode (LED), a plasma display, a cathode ray tube (CRT), or other type of display device. As described below, the display 216 may be used to display a graphical user interface or other information to the user of the cooking appliance 102. Additionally, in some embodiments, the cooking appliance 102 may include a touch screen coupled to or incorporated in the display 216. The touch screen may be used to receive user tactile input.” Paragraph 0021)

Banavara does not explicitly describe audio data or video data as described below.  However, Sisodia teaches the audio data and video data as described below.  
an analysis unit or connection elements to an analysis unit, for analyzing and extracting control information from the media file by evaluating at least one of audio data and video data from the media file, and  (see the extracting text from audio or video data in Sisodia and the control in Banavara; Sisodia: see the extract text from content 304 as illustrated in figure 3 and as described in paragraph 0050; “If the content does not include text, then text is extracted from the received cooking content (Step 304). Items of cooking content available in spoken form may be preprocessed using speech recognition technologies known to the art, such as neural networks, hidden Markov models, and dynamic time warping, resulting in transcribed text that may be processed as discussed below. Items of video content may also be preprocessed using speech recognition technologies or, in the event that the items include closed captioning, the closed captioning text may be processed as discussed below or it may be used to inform the speech recognition process, resulting in transcribed text for further processing.” Paragraph 0050; “In another aspect, the proposed systems and methods use natural language processing and other similar techniques to extract text from audio content before identifying preparation directions and device instructions.” Paragraph 0064; “For example, embodiments of the present invention can be used to transform the process of broadcasting cooking content. A broadcast provider or Internet content provider shooting a recipe video or cooking show can utilize an embodiment of the present invention to automatically transcribe the spoken audio accompanying the video content. Once the spoken content is transcribed, the embodiment proceeds to automatically extract the recipe content from the transcription based on, e.g., a pre-constructed ontology. The extracted recipe content can then be analyzed to extract verbs, instructions, times, temperatures, pre-conditions, post-conditions, etc., and automatically generate an executable recipe graph from that information. Appropriate nodes within the graphs are converted into executable machine-executable instructions for one or more remotely-operable appliances. The recipe graph can be converted into different languages or converted to use different ingredients utilizing a multi-lingual dictionary or a dictionary of ingredient substitutions.” Paragraph 0066; Banavara: see the cooking recipe 1000 with audio data 1020, 1022 and cooking steps 1014, 1016 (i.e., text data) as illustrated in figure 10 and as described in paragraph 0060 and the processing of the cooking recipe (i.e., analyze and extract) as illustrated in figures 4-8; “wherein the cooking recipe defines one or more cooking steps and each cooking step comprises executable instructions that are executable by the cooking appliance to cause the cooking appliance to perform the associated cooking step” paragraph 0062; “As discussed below, the cooking appliance 102 is configured to generate the executable instructions for each cooking step of the cooking recipe, which may be executed by other cooking appliances (e.g., remote cooking appliance 118) to perform the cooking recipe.” Paragraph 0018; see the instruction interpretation module 306 and the security module 314 as illustrated in figure 3; “When necessary, the instruction interpretation module 306 is configured to convert a cooking recipe to a native recipe format that is understandable or executable by the cooking appliance 102. That is, the cooking appliance 102 may be configured only to execute those executable instructions of a cooking recipe that are in the correct format or protocol expected by the cooking appliance 102 (i.e., the "native" recipe format).” Paragraph 0040; “In block 416, the cooking appliance 102 determines whether the cooking recipe is in the native recipe format of the cooking appliance 102. As discussed above, the cooking recipe may be in a manufacturer-specific recipe format, a manufacturer-independent format, or the native recipe format used by the cooking appliance 102 (which may be the same as the manufacturer-specific recipe format in some cases). If the cooking recipe is in the native recipe format of the cooking appliance 102, the method 400 advances to block 424 of FIG. 5 discussed below. If, however, the cooking appliance 102 determines that the cooking recipe is not in the native format, the method 400 advances to block 418 in which the instruction interpretation module 306 of the cooking apparatus 102 converts the cooking recipe format to the native recipe format. For example, if the cooking recipe is in a manufacturer-independent recipe format, the cooking apparatus 102 interprets the manufacturer-independent recipe format to the native recipe format in block 420.” Paragraph 0047; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060; “If so, the method 400 advances to block 414 in which the security module 314 decrypts the cooking recipe. As discussed above, the security module 314 may use any suitable cryptographic algorithm to encrypt/decrypt the cooking recipes.” Paragraph 0046)
an interface to a system. (Banavara: see the communication module 302 as illustrated in figure 3; “The communication module 302 is configured to facilitate communications between the cooking appliance 102 and other devices of the system 100. For example, the communication module 302 may establish communication links, via the communication circuit 224, with one or more of the remote computing devices 110 to retrieve or share cooking recipes. Additionally, the communication module 302 facilitates communications with the mobile computing device 130 to receive or share cooking recipes and with the smart appliance 132 to provide cooking instructions to the smart appliance 132 based on the particular cooking recipe.” Paragraph 0038)
Banayara and Sisodia are combinable for the same rationale as set forth above with respect to claim 15.

Claim 30:
The cited prior art describes the control device according to claim 29, wherein the control device controls the appliance according a method comprising: 
selecting and/or retrieving a media file by a user or the system, (Banavara: “For example, in some embodiments, the cooking appliance 102 may store cooking recipes in the local data storage 226. In such embodiments, the user may interact with the user interface 222 to review and select a desired cooking recipe and, in response, the cooking appliance 102 may retrieve the cooking recipe from the local data storage 226 in block 406.” Paragraph 0045; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060)
analyzing the media file and extracting information relevant for the control from the media file, and (Banavara: “When necessary, the instruction interpretation module 306 is configured to convert a cooking recipe to a native recipe format that is understandable or executable by the cooking appliance 102. That is, the cooking appliance 102 may be configured only to execute those executable instructions of a cooking recipe that are in the correct format or protocol expected by the cooking appliance 102 (i.e., the "native" recipe format).” Paragraph 0040; “In block 416, the cooking appliance 102 determines whether the cooking recipe is in the native recipe format of the cooking appliance 102. As discussed above, the cooking recipe may be in a manufacturer-specific recipe format, a manufacturer-independent format, or the native recipe format used by the cooking appliance 102 (which may be the same as the manufacturer-specific recipe format in some cases). If the cooking recipe is in the native recipe format of the cooking appliance 102, the method 400 advances to block 424 of FIG. 5 discussed below. If, however, the cooking appliance 102 determines that the cooking recipe is not in the native format, the method 400 advances to block 418 in which the instruction interpretation module 306 of the cooking apparatus 102 converts the cooking recipe format to the native recipe format. For example, if the cooking recipe is in a manufacturer-independent recipe format, the cooking apparatus 102 interprets the manufacturer-independent recipe format to the native recipe format in block 420.” Paragraph 0047; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060; “If so, the method 400 advances to block 414 in which the security module 314 decrypts the cooking recipe. As discussed above, the security module 314 may use any suitable cryptographic algorithm to encrypt/decrypt the cooking recipes.” Paragraph 0046)
sending control orders to the at least one appliance on the basis of the information extracted from the media file. (Banavara: see the adjust cooking power and/or cooking time of cooking device for cooking step based on recipe 444 and the instruct other smart appliances to facilitate cooking recipe 450 as illustrated in figure 6; “For example, as part of each cooking step, the cooking appliance 102 may automatically adjust cooking settings (e.g., a power or cooking timing setting) of the cooking appliance 102, provide commentary or instructions to a user, notify the user of subsequent cooking steps and requirements (e.g., required ingredients for subsequent cooking steps), communicate with other smart appliances 132 to complete the cooking step, and/or perform other operations. It should be appreciated that some of the cooking operations performed in each cooking step may be performed without direction from the user. For example, the cooking appliance 102 may automatically adjust the power setting and/or cooking timer setting for a particular cooking step without direction or interaction from the user. Such automation of the cooking process may facilitate the cooking of complex cooking recipes.” Paragraph 0016; “In such embodiments, the cooking appliance 102 may transmit an instruction to the smart appliance 132 in block 450 based on the cooking recipe.” Paragraph 0051)

Claim 31:
	The cited prior art describes the control device according to claim 29 further comprising a computer program product for building automation that, when the computer program is executed on a computer, extracts information from a media file in order to be able to control, on a basis of the extracted information, at least one appliance in a system, and an interface to a system. (Banavara: “In use, the cooking appliance 102 is configured to obtain a cooking recipe from the mobile computing device 130 and/or the remote computing devices 110 over the network 120. As discussed in more detail below, the cooking recipe is embodied as instructions that are executable by the cooking appliance 102 to perform the cooking recipe. The cooking recipe may include one or more cooking steps, and the cooking appliance 102 may perform particular actions in each cooking step. For example, as part of each cooking step, the cooking appliance 102 may automatically adjust cooking settings (e.g., a power or cooking timing setting) of the cooking appliance 102, provide commentary or instructions to a user, notify the user of subsequent cooking steps and requirements (e.g., required ingredients for subsequent cooking steps), communicate with other smart appliances 132 to complete the cooking step, and/or perform other operations. It should be appreciated that some of the cooking operations performed in each cooking step may be performed without direction from the user. For example, the cooking appliance 102 may automatically adjust the power setting and/or cooking timer setting for a particular cooking step without direction or interaction from the user. Such automation of the cooking process may facilitate the cooking of complex cooking recipes.” Paragraph 0016; “The disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof. The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device).” Paragraph 0013)

Claim 32:
 (Banavara: see the communication module 302 as illustrated in figure 3; “The communication module 302 is configured to facilitate communications between the cooking appliance 102 and other devices of the system 100. For example, the communication module 302 may establish communication links, via the communication circuit 224, with one or more of the remote computing devices 110 to retrieve or share cooking recipes. Additionally, the communication module 302 facilitates communications with the mobile computing device 130 to receive or share cooking recipes and with the smart appliance 132 to provide cooking instructions to the smart appliance 132 based on the particular cooking recipe.” Paragraph 0038)

Claim 33:
The cited prior art describes the control device according to claim 29, wherein the media data interface has a connection to the Internet. (Banavara: see the user interface 222 as illustrated in figure 2; “For example, in some embodiments, the cooking appliance 102 may store cooking recipes in the local data storage 226. In such embodiments, the user may interact with the user interface 222 to review and select a desired cooking recipe and, in response, the cooking appliance 102 may retrieve the cooking recipe from the local data storage 226 in block 406.” Paragraph 0045; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060; “The mobile computing device 130 may be embodied as, for example, a smartphone, a tablet computer, a wearable computing device, a pair of smart glasses, a head-mounted computing device, a cellular phone, a laptop computer, a notebook, a netbook, an Ultrabook.TM., a smart device, a personal digital assistant, a mobile Internet device, and/or any other computing/communication device.” Paragraph 0033; “The network 120 may be embodied as any type of wired or wireless communication network, including cellular networks (e.g., Global System for Mobile Communications (GSM), 3G, Long Term Evolution (LTE), Worldwide Interoperability for Microwave Access (WiMAX), etc.), digital subscriber line (DSL) networks, cable networks (e.g., coaxial networks, fiber networks, etc.), telephony networks, local area networks (LANs) or wide area networks (WANs), global networks (e.g., the Internet), or any combination thereof. Additionally, the network 120 may include any number of network devices as needed to facilitate communication between the cooking appliance 102 and the remote computing devices 110.” Paragraph 0036)

Claim 34:
The cited prior art describes a building automation system comprising a control device according to claim 29. (Banavara: “In use, the cooking appliance 102 is configured to obtain a cooking recipe from the mobile computing device 130 and/or the remote computing devices 110 over the network 120. As discussed in more detail below, the cooking recipe is embodied as instructions that are executable by the cooking appliance 102 to perform the cooking recipe. The cooking recipe may include one or more cooking steps, and the cooking appliance 102 may perform particular actions in each cooking step. For example, as part of each cooking step, the cooking appliance 102 may automatically adjust cooking settings (e.g., a power or cooking timing setting) of the cooking appliance 102, provide commentary or instructions to a user, notify the user of subsequent cooking steps and requirements (e.g., required ingredients for subsequent cooking steps), communicate with other smart appliances 132 to complete the cooking step, and/or perform other operations. It should be appreciated that some of the cooking operations performed in each cooking step may be performed without direction from the user. For example, the cooking appliance 102 may automatically adjust the power setting and/or cooking timer setting for a particular cooking step without direction or interaction from the user. Such automation of the cooking process may facilitate the cooking of complex cooking recipes.” Paragraph 0016; “The disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof. The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device).” Paragraph 0013)

Claim 35:
The cited prior art describes the method according to claim 23, wherein the additional information comprises at least one of metadata, tags or keywords. (Banavara: see the format and/or encryption (i.e., metadata and/or tags) being evaluated for the cooking recipe as illustrated in figure 4; “When necessary, the instruction interpretation module 306 is configured to convert a cooking recipe to a native recipe format that is understandable or executable by the cooking appliance 102. That is, the cooking appliance 102 may be configured only to execute those executable instructions of a cooking recipe that are in the correct format or protocol expected by the cooking appliance 102 (i.e., the "native" recipe format).” Paragraph 0040; “In block 416, the cooking appliance 102 determines whether the cooking recipe is in the native recipe format of the cooking appliance 102. As discussed above, the cooking recipe may be in a manufacturer-specific recipe format, a manufacturer-independent format, or the native recipe format used by the cooking appliance 102 (which may be the same as the manufacturer-specific recipe format in some cases). If the cooking recipe is in the native recipe format of the cooking appliance 102, the method 400 advances to block 424 of FIG. 5 discussed below. If, however, the cooking appliance 102 determines that the cooking recipe is not in the native format, the method 400 advances to block 418 in which the instruction interpretation module 306 of the cooking apparatus 102 converts the cooking recipe format to the native recipe format. For example, if the cooking recipe is in a manufacturer-independent recipe format, the cooking apparatus 102 interprets the manufacturer-independent recipe format to the native recipe format in block 420.” Paragraph 0047; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060; “If so, the method 400 advances to block 414 in which the security module 314 decrypts the cooking recipe. As discussed above, the security module 314 may use any suitable cryptographic algorithm to encrypt/decrypt the cooking recipes.” Paragraph 0046)

Claim 36:
(Banavara: see the format and/or encryption (i.e., metadata and/or tags) being evaluated for the cooking recipe as illustrated in figure 4; “When necessary, the instruction interpretation module 306 is configured to convert a cooking recipe to a native recipe format that is understandable or executable by the cooking appliance 102. That is, the cooking appliance 102 may be configured only to execute those executable instructions of a cooking recipe that are in the correct format or protocol expected by the cooking appliance 102 (i.e., the "native" recipe format).” Paragraph 0040; “In block 416, the cooking appliance 102 determines whether the cooking recipe is in the native recipe format of the cooking appliance 102. As discussed above, the cooking recipe may be in a manufacturer-specific recipe format, a manufacturer-independent format, or the native recipe format used by the cooking appliance 102 (which may be the same as the manufacturer-specific recipe format in some cases). If the cooking recipe is in the native recipe format of the cooking appliance 102, the method 400 advances to block 424 of FIG. 5 discussed below. If, however, the cooking appliance 102 determines that the cooking recipe is not in the native format, the method 400 advances to block 418 in which the instruction interpretation module 306 of the cooking apparatus 102 converts the cooking recipe format to the native recipe format. For example, if the cooking recipe is in a manufacturer-independent recipe format, the cooking apparatus 102 interprets the manufacturer-independent recipe format to the native recipe format in block 420.” Paragraph 0047; see the cooking recipe 100 with audio data 1020, 1022 and cooking steps 1014, 1016 as illustrated in figure 10 and as described in paragraph 0060; “If so, the method 400 advances to block 414 in which the security module 314 decrypts the cooking recipe. As discussed above, the security module 314 may use any suitable cryptographic algorithm to encrypt/decrypt the cooking recipes.” Paragraph 0046)

Claim 37:
	The cited prior art describes a building automation system comprising a computer program product according to claim 25. (Banavara: “In use, the cooking appliance 102 is configured to obtain a cooking recipe from the mobile computing device 130 and/or the remote computing devices 110 over the network 120. As discussed in more detail below, the cooking recipe is embodied as instructions that are executable by the cooking appliance 102 to perform the cooking recipe. The cooking recipe may include one or more cooking steps, and the cooking appliance 102 may perform particular actions in each cooking step. For example, as part of each cooking step, the cooking appliance 102 may automatically adjust cooking settings (e.g., a power or cooking timing setting) of the cooking appliance 102, provide commentary or instructions to a user, notify the user of subsequent cooking steps and requirements (e.g., required ingredients for subsequent cooking steps), communicate with other smart appliances 132 to complete the cooking step, and/or perform other operations. It should be appreciated that some of the cooking operations performed in each cooking step may be performed without direction from the user. For example, the cooking appliance 102 may automatically adjust the power setting and/or cooking timer setting for a particular cooking step without direction or interaction from the user. Such automation of the cooking process may facilitate the cooking of complex cooking recipes.” Paragraph 0016; “The disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof. The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device).” Paragraph 0013)

Claim 38:
Banavara does not explicitly describe audio data or video data as described below.  However, Sisodia teaches the audio data and video data as described below.  
	The cited prior art describes the method according to claim 15, wherein analyzing the media file and extracting information relevant for the control from the media file comprises at least one of speech, image, gesture and facial expression recognition. (Sisodia: see the extract text from content 304 as illustrated in figure 3 and as described in paragraph 0050; “If the content does not include text, then text is extracted from the received cooking content (Step 304). Items of cooking content available in spoken form may be preprocessed using speech recognition technologies known to the art, such as neural networks, hidden Markov models, and dynamic time warping, resulting in transcribed text that may be processed as discussed below. Items of video content may also be preprocessed using speech recognition technologies or, in the event that the items include closed captioning, the closed captioning text may be processed as discussed below or it may be used to inform the speech recognition process, resulting in transcribed text for further processing.” Paragraph 0050; “In another aspect, the proposed systems and methods use natural language processing and other similar techniques to extract text from audio content before identifying preparation directions and device instructions.” Paragraph 0064; “For example, embodiments of the present invention can be used to transform the process of broadcasting cooking content. A broadcast provider or Internet content provider shooting a recipe video or cooking show can utilize an embodiment of the present invention to automatically transcribe the spoken audio accompanying the video content. Once the spoken content is transcribed, the embodiment proceeds to automatically extract the recipe content from the transcription based on, e.g., a pre-constructed ontology. The extracted recipe content can then be analyzed to extract verbs, instructions, times, temperatures, pre-conditions, post-conditions, etc., and automatically generate an executable recipe graph from that information. Appropriate nodes within the graphs are converted into executable machine-executable instructions for one or more remotely-operable appliances. The recipe graph can be converted into different languages or converted to use different ingredients utilizing a multi-lingual dictionary or a dictionary of ingredient substitutions.” Paragraph 0066)
Banayara and Sisodia are combinable for the same rationale as set forth above with respect to claim 15.

Claim 39:
Banavara does not explicitly describe audio data or video data as described below.  However, Sisodia teaches the audio data and video data as described below.  
	The cited prior art describes the computer program product according to claim 25, wherein analyzing the media file and extracting information relevant for the control from the Sisodia: see the extract text from content 304 as illustrated in figure 3 and as described in paragraph 0050; “If the content does not include text, then text is extracted from the received cooking content (Step 304). Items of cooking content available in spoken form may be preprocessed using speech recognition technologies known to the art, such as neural networks, hidden Markov models, and dynamic time warping, resulting in transcribed text that may be processed as discussed below. Items of video content may also be preprocessed using speech recognition technologies or, in the event that the items include closed captioning, the closed captioning text may be processed as discussed below or it may be used to inform the speech recognition process, resulting in transcribed text for further processing.” Paragraph 0050; “In another aspect, the proposed systems and methods use natural language processing and other similar techniques to extract text from audio content before identifying preparation directions and device instructions.” Paragraph 0064; “For example, embodiments of the present invention can be used to transform the process of broadcasting cooking content. A broadcast provider or Internet content provider shooting a recipe video or cooking show can utilize an embodiment of the present invention to automatically transcribe the spoken audio accompanying the video content. Once the spoken content is transcribed, the embodiment proceeds to automatically extract the recipe content from the transcription based on, e.g., a pre-constructed ontology. The extracted recipe content can then be analyzed to extract verbs, instructions, times, temperatures, pre-conditions, post-conditions, etc., and automatically generate an executable recipe graph from that information. Appropriate nodes within the graphs are converted into executable machine-executable instructions for one or more remotely-operable appliances. The recipe graph can be converted into different languages or converted to use different ingredients utilizing a multi-lingual dictionary or a dictionary of ingredient substitutions.” Paragraph 0066)
Banayara and Sisodia are combinable for the same rationale as set forth above with respect to claim 15.

Claim 40:
Banavara does not explicitly describe audio data or video data as described below.  However, Sisodia teaches the audio data and video data as described below.  
	The cited prior art describes the computer program product according to claim 26, wherein analyzing the media file and extracting information relevant for the control from the media file comprises at least on of speech, image, gesture and facial expression recognition. (Sisodia: see the extract text from content 304 as illustrated in figure 3 and as described in paragraph 0050; “If the content does not include text, then text is extracted from the received cooking content (Step 304). Items of cooking content available in spoken form may be preprocessed using speech recognition technologies known to the art, such as neural networks, hidden Markov models, and dynamic time warping, resulting in transcribed text that may be processed as discussed below. Items of video content may also be preprocessed using speech recognition technologies or, in the event that the items include closed captioning, the closed captioning text may be processed as discussed below or it may be used to inform the speech recognition process, resulting in transcribed text for further processing.” Paragraph 0050; “In another aspect, the proposed systems and methods use natural language processing and other similar techniques to extract text from audio content before identifying preparation directions and device instructions.” Paragraph 0064; “For example, embodiments of the present invention can be used to transform the process of broadcasting cooking content. A broadcast provider or Internet content provider shooting a recipe video or cooking show can utilize an embodiment of the present invention to automatically transcribe the spoken audio accompanying the video content. Once the spoken content is transcribed, the embodiment proceeds to automatically extract the recipe content from the transcription based on, e.g., a pre-constructed ontology. The extracted recipe content can then be analyzed to extract verbs, instructions, times, temperatures, pre-conditions, post-conditions, etc., and automatically generate an executable recipe graph from that information. Appropriate nodes within the graphs are converted into executable machine-executable instructions for one or more remotely-operable appliances. The recipe graph can be converted into different languages or converted to use different ingredients utilizing a multi-lingual dictionary or a dictionary of ingredient substitutions.” Paragraph 0066)
Banayara and Sisodia are combinable for the same rationale as set forth above with respect to claim 15.

Claim 41:
Banavara does not explicitly describe audio data or video data as described below.  However, Sisodia teaches the audio data and video data as described below.  
	The cited prior art describes the control device according to claim 29, wherein analyzing the media file and extracting information relevant for the control from the media file comprises at least one of speech, image, gesture and facial expression recognition. (Sisodia: see the extract text from content 304 as illustrated in figure 3 and as described in paragraph 0050; “If the content does not include text, then text is extracted from the received cooking content (Step 304). Items of cooking content available in spoken form may be preprocessed using speech recognition technologies known to the art, such as neural networks, hidden Markov models, and dynamic time warping, resulting in transcribed text that may be processed as discussed below. Items of video content may also be preprocessed using speech recognition technologies or, in the event that the items include closed captioning, the closed captioning text may be processed as discussed below or it may be used to inform the speech recognition process, resulting in transcribed text for further processing.” Paragraph 0050; “In another aspect, the proposed systems and methods use natural language processing and other similar techniques to extract text from audio content before identifying preparation directions and device instructions.” Paragraph 0064; “For example, embodiments of the present invention can be used to transform the process of broadcasting cooking content. A broadcast provider or Internet content provider shooting a recipe video or cooking show can utilize an embodiment of the present invention to automatically transcribe the spoken audio accompanying the video content. Once the spoken content is transcribed, the embodiment proceeds to automatically extract the recipe content from the transcription based on, e.g., a pre-constructed ontology. The extracted recipe content can then be analyzed to extract verbs, instructions, times, temperatures, pre-conditions, post-conditions, etc., and automatically generate an executable recipe graph from that information. Appropriate nodes within the graphs are converted into executable machine-executable instructions for one or more remotely-operable appliances. The recipe graph can be converted into different languages or converted to use different ingredients utilizing a multi-lingual dictionary or a dictionary of ingredient substitutions.” Paragraph 0066)
Banayara and Sisodia are combinable for the same rationale as set forth above with respect to claim 15.


Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0381742 (Banavara) in view of U.S. Patent Application Publication No. 2017/0323640 (Sisodia) and further in view of U.S. Patent Application Publication No. 2016/0051078 (Jenkins).


Claim 17:
Banavara and Sisodia do not explicitly describe feedback as described below.  However, Jenkins teaches the feedback as described below.  
The cited prior art describes the method according to claim 15, wherein the appliance returns a feedback to the control device. (Jenkins: “the ACC system 190 copy may communicate directly with such cooking equipment to issue commands and gather feedback on status of the cooking equipment” paragraph 0045; “As part of performing such automated operations, the ACC system may send communications or otherwise perform interactions 195 with the cooking-related equipment that includes sending instructions 125 to one or more smart control knobs 120 of one or more stoves (e.g., to activate, deactivate or otherwise modify operation of an associated stove cooking surface), and may similarly receive information 125 from such smart control knobs (e.g., indications of detected problems, reported measurements, status information for the smart control knobs or associated controlled cooking equipment, etc.). Similarly, the ACC system 190 may send communications or otherwise perform interactions 195 with one or more smart control stoves 140 (if present) via communications or other interactions 145, and may similarly receive information via interactions 145 from such smart control stoves. In addition, if other optional non-stove smart control equipment 180 is present, the ACC system 190 may also send communications or otherwise perform interactions 195 with such other non-stove smart control equipment via communications or other interactions 185, and may similarly receive status and other information from the non-stove smart control equipment via communications or other interactions 185.” Paragraph 0047)
One of ordinary skill in the art would have recognized that applying the known technique of Banavara, namely, controlling cooking appliances using cooking recipes, and the known techniques of Sisodia, namely, recipe management by analyzing content for recipe instructions, with the known techniques of Jenkins, namely, automatic cooking control of cooking equipment, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Banavara to control cooking appliances and the teachings of Sisodia to analyze audio and video data to extract recipe instructions with the teachings of Jenkins to use various components to automatically control cooking equipment would have been recognized by those of ordinary skill in the art as resulting in an improved appliance control device (i.e., using a control device to control appliances via instructions extracted from audio and/or video and receive feedback thereto of Banavara based on the teachings of extracting recipe instructions 

Claim 18:
Banavara and Sisodia do not explicitly describe feedback as described below.  However, Jenkins teaches the feedback as described below.  
The cited prior art describes the method according to claim 17, wherein the feedback includes information regarding a status of the appliance. (Jenkins: “the ACC system 190 copy may communicate directly with such cooking equipment to issue commands and gather feedback on status of the cooking equipment” paragraph 0045; “As part of performing such automated operations, the ACC system may send communications or otherwise perform interactions 195 with the cooking-related equipment that includes sending instructions 125 to one or more smart control knobs 120 of one or more stoves (e.g., to activate, deactivate or otherwise modify operation of an associated stove cooking surface), and may similarly receive information 125 from such smart control knobs (e.g., indications of detected problems, reported measurements, status information for the smart control knobs or associated controlled cooking equipment, etc.). Similarly, the ACC system 190 may send communications or otherwise perform interactions 195 with one or more smart control stoves 140 (if present) via communications or other interactions 145, and may similarly receive information via interactions 145 from such smart control stoves. In addition, if other optional non-stove smart control equipment 180 is present, the ACC system 190 may also send communications or otherwise perform interactions 195 with such other non-stove smart control equipment via communications or other interactions 185, and may similarly receive status and other information from the non-stove smart control equipment via communications or other interactions 185.” Paragraph 0047)
Banayara, Sisodia, and Jenkins are combinable for the same rationale as set forth above with respect to claim 17.

Claim 19:
Banavara and Sisodia do not explicitly describe feedback as described below.  However, Jenkins teaches the feedback as described below.  
The cited prior art describes the method according to claim 17, wherein the control device controls running of the media file on a basis of the feedback from the appliance. (Banavara: “In the examples of FIG. 22, the displayed information includes information 2220 indicating a current temperature and a status toward reaching a desired temperature of a cooking location being controlled (e.g., an oven interior), and includes information 2230 providing instructions to the user to perform an action that is part of a current cooking episode. As discussed in greater detail elsewhere herein, a variety of other types of user instructions and other information may be further displayed via such a GUI in other embodiments and situations, including alerts, temperature of an associated piece of cooking equipment, etc.” paragraph 0150)
Banayara, Sisodia, and Jenkins are combinable for the same rationale as set forth above with respect to claim 17.

Claim 20:

The cited prior art describes the method according to claim 19, wherein controlling the running of the media file comprises one or combinations of the following: stopping the running, skipping the running forward to a particular point, skipping the running backward to a particular point, interrupting the running, continuing the running, or selecting and/or retrieving a further media file. (Jenkins: “Such instructions may dictate how to control the operation of the cooking device 232, whether verbal or visual commentary and/or instructions should be provided to the user, whether instructions should be sent to the smart appliance 132, and so forth. As such, in block 442, the cooking apparatus 102 executes the executable instructions corresponding to the next cooking step. For example, in block 444, the cooking apparatus 102 may adjust the power setting and/or cooking timing setting (or other cooking setting) of the cooking device 232 to a reference power setting or reference cooking timing setting defined by the executable instructions of the cooking recipe. Additionally, in block 446, the cooking apparatus 102 may provide instructions to the user while the cooking apparatus 102 is performing the next cooking step (e.g., while cooking or warming a food item). For example, the cooking appliance 102 may provide visual instructions via the display 216 or audible instructions via the audio device 218.” Paragraph 0051; Banavara: “In the examples of FIG. 22, the displayed information includes information 2220 indicating a current temperature and a status toward reaching a desired temperature of a cooking location being controlled (e.g., an oven interior), and includes information 2230 providing instructions to the user to perform an action that is part of a current cooking episode. As discussed in greater detail elsewhere herein, a variety of other types of user instructions and other information may be further displayed via such a GUI in other embodiments and situations, including alerts, temperature of an associated piece of cooking equipment, etc.” paragraph 0150; “If problems are identified, corresponding actions may be taken, such as to initiate a shutoff of some or all control equipment, and/or to provide an alert or other notification to a user (e.g., via a message sent to a smartphone device of the user, visual or auditory displays from a smart control knob or other smart control device in use, etc.).” paragraph 0076; “While not illustrated in FIG. 20, the automated cooking control system may take other automated actions to respond to a determined problem, whether in addition to or instead of the automated reduction of the heating, such as to provide an alert to a user who is participating in the cooking episode (e.g., via a display of the alert on a GUI displayed on a mobile device of the user and/or on a display mechanism of the control knob). While not illustrated in FIG. 20, the monitoring of the automated cooking control system may further detect and respond to problems that occur when the temperature (and/or other condition being monitored) does not change at a time when it is expected to do so, such as if an attempt was made to automatically change an associated control knob to modify an amount of heating being provided (whether an increase or a decrease in the heating, and with the lack of temperature change indicating, for example, a battery failure or other operation failure of the control knob, corresponding fuel used for heating being depleted, etc.), if a user was instructed to perform an action that should result in a change (e.g., to add contents that would be expected to decrease or increase the temperature of existing contents, such as to reflect a relative difference in temperature of the contents being added and the existing contents, with the lack of temperature change indicating that the user failed to perform the action or performed the action incorrectly), etc. In this manner, the automated cooking control system may detect and determine various types of problems, and take corresponding automated corrective actions in response, as discussed in greater detail elsewhere herein.” Paragraph 0148; “A14. The method of clause A10 wherein the providing of the information includes displaying an alert to the user on the display mechanism regarding a problem detected during the cooking episode.” Paragraph 0210)
Banayara, Sisodia, and Jenkins are combinable for the same rationale as set forth above with respect to claim 17.

Claim 21:
Banavara and Sisodia do not explicitly describe real time as described below.  However, Jenkins teaches the real time as described below.  
The cited prior art describes the method according to claim 15, wherein analyzing of the media file takes place substantially in real time. (Banavara: “Those skilled in the art will also appreciate that in some embodiments the various described systems and modules may each perform functionality that may be expressed in one or more routines, such as to perform various steps or operations in various manners (e.g., in serial or in parallel, in a synchronous or asynchronous manner, in a particular order, in real-time or not, etc.), including as is discussed above.” Paragraph 0089)
Banayara, Sisodia, and Jenkins are combinable for the same rationale as set forth above with respect to claim 17.


Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,797,873 (Feller) - “Although the preparation feature identifier 215 and the cooking technique identifier 217 are described as generating preparation features and identifying cooking techniques from text, the identifiers 215 and 217 may alternatively or additionally use images, videos, audio, animations, or other media. For example, the recipe server 120 applies optical character recognition to recognize text in images, videos, or animations to produce text analyzable by the identifiers 215 and 217. As another example, the recipe server 120 uses speech-to-text transcription to recognize spoken text in videos or audio.” Col. 8, lines 53-63

                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116